Citation Nr: 1331861	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  10-02 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension, and if so, whether service connection for hypertension is warranted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and February 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2010, the Veteran's service representative withdrew the Veteran's request for a hearing.  See 38 C.F.R. § 20.704(d).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a decision issued in March 1993, the RO denied service connection for hypertension; the Veteran did not appeal that decision and the denial became final.

2.  The evidence submitted since the March 1993 denial relates to an unestablished fact and raises a reasonable possibility of substantiating the Veteran's claim for service connection for hypertension.



CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide notification with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  As to the reopening of the Veteran's service connection claim for hypertension, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

The Veteran's service connection claim for hypertension was initially denied by a rating decision issued in March 1993, and the Veteran was informed of his appellate rights but failed to submit a notice of disagreement.  He also failed to submit new and material evidence within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). Accordingly, the March 1993 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.

In April 2008, the Veteran submitted a statement indicating his desire to reopen his claim.  His request was granted by the RO in a February 2009 rating decision.  Nevertheless, the preliminary question of whether the previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying merits of the claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Consequently the Board must address the threshold question of whether new and material evidence has been received since the last final determination.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As reflected in the March 1993 rating decision, the Veteran's claim was denied because the evidence of record failed to reflect a current diagnosis of hypertension.  The evidence added to the record since the RO denied the Veteran's claim in March 1993 includes ongoing VA treatment notes dated from April 1998 to April 2010 showing a diagnosis of and treatment for hypertension.  Thus, that newly submitted evidence relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence, within the meaning of 38 C.F.R. § 3.156(a), has been received and the matter is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).   


ORDER

New and material evidence having been presented, the claim of service connection for hypertension is reopened, and to that extent only, the appeal is granted


REMAND

Reopening a claim does not end the inquiry; rather, consideration of that claim on the merits is required.  After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for hypertension.

The Veteran contends that his current hypertension disability began during service.  He has further reported receiving a diagnosis of hypertension by the VA within months of separating from service.

Service treatment records show that the Veteran denied a history of high blood pressure during his September 1981 entrance examination and blood pressure at that time was 130/88.  He was subsequently noted to have occasional elevated blood pressure readings during service.  For example, while blood pressure in August 1991 was within normal limits at 118/70, just one month later in September 1991, it was 150/100.  Similarly, in May 1992 blood pressure was 151/73.  Of note, on an August 1992 health questionnaire for dental treatment, the Veteran noted conditions that apply to him to include high blood pressure.  However, the Veteran waived his right to a separation examination and therefore his blood pressure at that time is unknown.

The Veteran was afforded a VA general medical examination in November 1992.  The Veteran's blood pressure at that time was 135/85 in the sitting position.  The examiner declined to diagnose hypertension but noted that the Veteran should be monitored closely given his strong family history of hypertension.

Post-service VA treatment records show that the Veteran had hypertension as early as August 1998.  Those records also show the Veteran's report of treatment at Doctors Care for hypertension.

At present, there are no medical opinions of record addressing whether the Veteran's current hypertension first manifested in or is otherwise related to active service.  Therefore, in light of the above, the Veteran should now be afforded a new VA examination with medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Board also finds that additional efforts should be made to obtain potentially outstanding VA treatment records dating from 1992 to 1998.  While the RO made a formal finding of unavailability of earlier VA treatment records, it limited its search to records dating in September 1992.  However, records showing treatment for hypertension within a year of service (through August 1993), and even soon thereafter, may still support entitlement to service connection for the condition and are, therefore, relevant.  

Finally, efforts should be made to obtain records from Doctors Care and any other private provider that treated the Veteran for hypertension since service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his hypertension at any time.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file, including records from the two Doctors Care clinics identified by the Veteran in May 2008.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

In addition, request relevant VA treatment records dating since September 1992 to August 1998 from VA Medical Center (VAMC) in Columbia, South Carolina; relevant records from the VAMC in Salisbury, North Carolina; and ongoing relevant VA treatment records from the VAMC in Baltimore, Maryland dating since August 2010.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA hypertension examination to obtain a medical opinion as to whether his current hypertension is possibly related to his service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) the Veteran's current hypertension first manifested in service or is otherwise etiologically related to his active service.  The examiner should address the elevated blood pressure readings in the service treatment records as well as the August 1992 notation of high blood pressure on the dental health questionnaire.  The examiner should explain the medical basis for the conclusions reached. 

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


